IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


PETER DEMCHENKO,                           : No. 500 EAL 2016
                                           :
                   Petitioner              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court
             v.                            :
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (CITY OF PHILADELPHIA),              :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 17th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.